Case 1:21-cv-00652-GLR Document 7 Filed 03/23/21 Page 1of1

AO 399 (01/09) Waiver of the Service of Summons
=

UNITED STATES DISTRICT COURT

for the
District of Maryland
____. U.S. Equal Employment Opportunity )
Plaintiff )
v. ) Civil Action No. 21-cv-00652
__.___Keemer Management Group, Inc, d/o/a IHOP )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Thomas Rethage, Esq. _
(Name of the plaintiff's attorney or unrepresented plaintiff)

| have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
6Odaysfrom (03/19/2021 "__, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do 20, a default judgment will be entered against me or the entity | represent.

Date: 03/22/2021 | sand v Jf Yi

Signature of thelAitornay or unrepresented party
Koemer Management Group, Inc. d/b/a IHOP Douglas A. Datt, Esquire
Printed name of party waiving service of summons Printed name
15850 Crabbs Branch Way, Suite 330
Rockville MD 20855
Address
ddatt@gavettdatt.com

E-mail address
(301) 948-1177

 

Duty to Avoid Unnecessary Expenses of Serving « Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants ¢o cooperate in saving unnecessary expenses ofs RTUNIORS
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by u plaintiff located ia
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does no! include o belief that the Inwauit is groundiess, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
@ summons or of service,

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plainuff
and file a copy with the court, By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served,
